DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR §1.114
2.  A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on February 14, 2022 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated October 13, 2021 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on February 14, 2022 has been entered. Claims 1, 4, 8, and 15 have been amended. Claims 2, 9, and 16 were previously cancelled. Claims 21 and 22 have been newly added. Thus, claims 1, 3–8, 10–15, and 17–22 are pending and rejected for the reasons set forth below. 

Claim Objections
3. Claims 11 and 18 are objected to because of the following informalities: both claims 11 and 18 contain the limitation “causing a token to be transmitted to a another party based on the selection of the first payment details. However, the article “a” has been added in error in this limitation for both claims 11 and 18. This article “a” should be removed as it has been in claim 4 with a nearly identical limitation. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
4. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5. Claims 1, 3–8, 10–15, and 17–22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1, 3–8, 10–15, and 17–22 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 8 and 10–14), a machine (claims 1, 3–7 and 15, 17–22), where the machine is substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. Therefore, we proceed to step 2A, Prong 1.  

identify a first user selection of a first payment option associated with a first electronic payment process, wherein the first user selection is associated with a user;
in response to the first user selection, determine an absence of first payment details associated with the first electronic payment process that are required to execute the first electronic payment process;
in response to an absence of the first payment details, identify second payment details associated with a second electronic payment process, wherein the second payment details are associated with a second payment option different from the first payment option;
determine that the first payment details are retrievable based on the second payment details;
in response to the first payment details being retrievable based on the second payment details and the first payment details being absent, present the second payment option to the user;
identify a second user selection of the second payment option, wherein the second user selection is associated with the user;
in response to the second user selection of the second payment details, determine that the first payment details are to be retrieved based on the second payment details; 
cause a request to be transmitted to an account holder, wherein the request includes the second payment details;
verify an authenticity of the request by verifying that the request originated from the user;
in response to the authenticity of the request being verified, receive the first payment details from the account holder; and
execute the first electronic payment process based on the first payment details received from the account holder.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions (e.g., identifying certain payment details for a user in order to complete a payment transaction).  Independent claims 8 and 15 are nearly identical to the limitations to claim 1 and so the same abstract idea applies to those two claims as well. Additional elements such as a “computing device” and a “computer readable storage medium” are being used to implement the abstract idea noted in claim 1.   
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: “network interface,” and “processor,” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraph [0080] of the specification). 
Dependent claims 3–7, 10–14, and 17–22 have all been considered and do not integrate the abstract idea into a practical application. 
Dependent claims 3, 10, and 17 recite nearly identical limitations that further define the abstract idea noted in claim 1 of identifying certain payment details for a user in order to complete a payment transaction as they describe authenticating the user, in response to the user being authenticated, presenting the first payment details and in response to the user not being authenticated, disallowing presentation of the first payment details. This adds additional details regarding authenticating a user tied to presenting of payment details and if authentication is not performed, then payment details are not presented to the user.

Dependent claims 5 and 12 recite nearly identical limitations that further define the abstract idea noted in claim 1 of identifying certain payment details for a user in order to complete a payment transaction as they describe receiving third payment details associated with the second payment details and presenting the first payment details and the third payment details. This adds additional detail in that third payment details are received that are associated with second payment details in order to present first payment details and the presentment of third payment details.
Dependent claims 6, 13, and 19 recite nearly identical limitations that further define the abstract idea noted in claim 1 of identifying certain payment details for a user in order to complete a payment transaction as they describe determining third payment details associated with the second electronic payment process and determining an order to present the second payment details and the third payment details based on usage parameters associated with the second payment details and the third payment details. This adds additional details as to determining third payment details and how to present second and third payment details based on certain parameters.

Dependent claim 21 recites limitations that further define the abstract idea noted in claim 1 of identifying certain payment details for a user in order to complete a payment transaction as it describes verifying the authenticity of the request by a one-time pin verification process. This adds additional detail to providing the payment details to a user by use of a particular authentication method. 
Dependent claim 22 recites limitations that further define the abstract idea noted in claim 1 of identifying certain payment details for a user in order to complete a payment transaction as it describes verifying the authenticity of the request through a challenge question verification process with the user. This adds additional detail to providing the payment details to a user by use of a particular authentication method.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to ” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 




Prior Art Not Relied Upon
6. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
1. Rolf et al. (U.S. Pub. No. 2015/0278773) teaches a method that includes providing a first payment account that is issue by a financial institution and enables an account holder to make payments at merchants via closed-loop payment network. 

Response to Arguments
7.  Applicant’s arguments filed on February 14, 2022 have been fully considered.
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. 
Applicant first argues that “representative claim 1 is not drawn towards a judicial exception” and that the “amended claim 1 is not drawn to organizing human activity.” (See Applicant’s Arguments, pp.10-11). Here, the claims recite the abstract idea of identifying certain payment details for a user in order to complete a payment transaction. Here, that recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions. The limitations in claim 1 as well as the other independent claims all encompass an invention that is related to identifying payment details for a user in order to carry out a transaction based on 
Applicant also argues that “claim I recites additional elements that reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.” (See Applicant’s Arguments, p.12). Applicant points to limitations in the claims that reference verifying an authenticity of a request and this imparting “new and security enhanced functionality.” However, this is not a technological improvement. Applicant has not shown how the functioning of a computer and technology field are being improved. No specialized processors or other components are being used to carry out these functions found in the claims. Similarly, the claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved) and the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved). 
Thus, the rejection of these claims under 35 U.S.C. §101 is maintained. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT PATEL whose telephone number is (313)446-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The Examiner’s fax number is (571) 273-6087. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Amit Patel/
Examiner
Art Unit 3696